Louis L. Levine, as Industrial Commissioner, Respondent. Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 12, 1975, which affirmed the decision of a referee holding that since claimant failed to request a hearing within the statutory period, the initial determination of the Industrial Commissioner of loss of employment because of misconduct in connection therewith remains in effect. Claimant admitted that he received the initial determination dated and mailed to him on July 31, 1974. He did not request a hearing, however, until May 20, 1975, after waiting over nine months to do so. This was far beyond the expiration of the statutory period in which to seek a hearing (Labor Law, § 620, subd 1, par [a]). He testified he did not request the hearing earlier because he was looking for work and also because he was awaiting a statement from his former employer. The board’s decision of lack of jurisdiction is clearly proper (Matter of Merkson [Cather-wood], 24 AD2d 675) and the initial determination remains in effect. Decision affirmed, without costs. Koreman, P. J., Sweeney, Kane, Mahoney and Main, JJ., concur.